IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 02-30744
                           Summary Calendar



UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

MICHAEL ANTHONY JONES,

                                       Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                         (02-CR-39-ALL-A)
                       --------------------
                          March 19, 2003

Before HIGGINBOTHAM, DAVIS, and WIENER, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant     Michael    Anthony   Jones      entered   a

conditional guilty plea to possession of a firearm by a convicted

felon under 18 U.S.C. §§ 922(g)(1) and 924(a)(2).         Jones appeals

the district court’s denial of his motion to suppress the firearm

found during a warrantless search of the vehicle he was driving.

Jones concedes that the New Orleans police officer’s initial entry

into the vehicle was lawful, but contends that the district court

erred in crediting the testimony of the officer that he discovered

the firearm accidentally after he entered the vehicle.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
       “In   reviewing      a   district    court’s     ruling     on   a   motion    to

suppress, we review questions of law de novo, and accept the

district     court’s       factual     findings      unless    they     are   clearly

erroneous.”        United States v. Castro, 166 F.3d 728, 731 (5th Cir.

1999)(en banc). “[V]iew[ing] the relevant evidence in a light most

favorable     to     the   party     that       prevailed;    in   this     case,    the

[G]overnment,” the district court did not clearly err in relying on

the officer’s testimony and finding that the officer discovered the

firearm accidentally.            Id.     The government witnesses “told a

coherent and facially plausible story that [wa]s not contradicted

by extrinsic evidence,” and the district court’s finding was “not

internally inconsistent.”            Id. at 733; see also United States v.

Gillyard, 261 F.3d 506, 509 (5th Cir. 2001) (upholding district

court’s denial of motion to suppress evidence from warrantless

vehicle search based upon credibility assessment of testimony),

cert. denied, 534 U.S. 1094 (2002).                Therefore, the district court

did not err when it denied the motion to suppress the admission of

the firearm into evidence.           See id.; see also Gillyard, 261 F.3d at

509.

       Accordingly, the judgment of the district court is hereby

AFFIRMED.




                                            2